United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1714
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * District of Nebraska.
Jeffery James Godel,                    *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: July 22, 2010
                                Filed: July 23, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Jeffery Godel was sentenced in 2008 to 151 months in prison. The district
     1
court later granted the government’s Federal Rule of Criminal Procedure 35(b)
motion based on Godel’s substantial assistance, and reduced his sentence to 90
months. Godel appeals. Upon careful review, we conclude that we lack jurisdiction
to hear his appeal. See United States v. Haskins, 479 F.3d 955, 957 (8th Cir. 2007)
(per curiam) (jurisdiction over appeal of Rule 35(b) sentence is governed by 18 U.S.C.
§ 3742(a); although defendant framed issue as sentence’s overall reasonableness, he

         1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
was appealing ruling on motion to reduce sentence, and court lacked jurisdiction
because he did not satisfy § 3742(a) criteria). Accordingly, we grant counsel leave to
withdraw and we dismiss this appeal.
                        ______________________________




                                         -2-